DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification filed on 12/15/2020 was reviewed and is acceptable.
Examiner’s Note
The Examiner notes that due to substantial ambiguity and unreasonable speculation as to the metes and bounds of the recited “first metal hydride”, “second metal hydride”, or other certain recited metal hydrides, as noted below, a full and complete search is unable to be performed and no rejection or indication of allowable subject mater is being made at this time (see MPEP 2143.03 and In re Steele, 308 F.2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970)).
In the interest of compact prosecution (at least to the extent possible), the Examiner has performed a partial search and is citing and explaining reasonably pertinent prior art below.
Claim Objections
Claim 2 is objected to because of the following informalities:  “…with an electrolyte arranged in between” in lines 3-4 is grammatically incorrect and should be replaced with --with an electrolyte arranged therebetween-- or --with an electrolyte arranged between the at least one cathode and the at least one anode--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1 recites “a first metal hydride…having an equilibrium pressure for the desorption of hydrogen at a temperature of -40°C of at least 100 kPa” and “a second metal hydride having an equilibrium pressure for the desorption of hydrogen at a temperature of -40°C of less than 100 kPa”.  Independent claims 7, 15, and 21 recite similar metal hydrides.  The disclosure fails to teach, or give examples of, such metal hydrides.  Therefore, Applicant has not enabled one having ordinary skill in the art at the time of the invention to make and use the invention.
Furthermore, and in accordance with the In re Wands factors (see MPEP 2164.01(a)), the claims are not enabled when considered in light of the following factors:
Breadth of the claims:  the breadth of the claims is unclear from an interpretive standpoint, but seems to intend certain metal hydrides.  For example, a metal hydride having an equilibrium pressure for the desorption of hydrogen at a temperature of -40°C of at least 100 kPa.
The nature of the invention:  the invention is related to cold-start applications for e.g. fuel cells.
The state of the prior art:  given the state of the prior art, the particular recited metal hydrides require a more detailed disclosure by the Applicant in order to enable one skilled in the art to make and use the invention as claimed.
The level of one of ordinary skill in the art:  one of ordinary skill in the art is considered to be moderate, skilled in the design of fuel cells or hydrogen absorption/desorption, and familiar with parameters that affect the rameters that affect teh supplies, and familiar with materials and  conductorstime of the invention to make and use the invenperformance of such systems.
The level of predictability in the art:  the level of predictability in this art is considered to be very low, insofar as there are many variables known to affect metal hydride properties.
The amount of direction provided by the inventor:  the inventor does not provide adequate direction as to how to make the apparatus which meets the claim limitations.  For example, no direction is provided for what metal hydrides are suitable.  
The existence of working examples:  there are no examples in the specification which disclose any specific metal hydride, and therefore, the specification does not enable one of ordinary skill in the art the ability to make and/or use the invention.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  the Applicant has not enabled one of ordinary skill in the art at the time of the invention to produce the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art at the time of the invention to produce the specifics of the claimed invention.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 1, 7, 15, and/or 21, the phrase "such as" renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “the first metal hydride store” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the metal hydride” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the first metal hydride store” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the at least one operator tank” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akanji et al. (Modeling of Hydrogen Adsorption/Desorption in a Metal Hydride Bed Reactor) discusses hydrogen adsorption/desorption models, equations, and dynamics.
Klebanoff et al. (Final Report for the DOE Metal Hydride Center of Excellence) discusses various metal hydrides for hydrogen storage.
Kirwan et al. (US 2004/0200209 A1) discloses a hydride cycling bed in fluid communication with a hydride storage bed.
Jang et al. (US 2018/0233753 A1) discloses a solid-state hydrogen storage device comprising a hydrogen storage material and a thermal energy storage material.
Park et al. (US 2017/0214067 A1) discloses a solid state hydrogen storage device and system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/11/2022